Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/22 has been considered by the examiner.

Amendment Entered
In response to the amendment filed on October 21st, 2022, amended claims 10, 12, 23, 24, 29, 31, 32, and 33 have been entered. Claims 22 and 37 have been cancelled. New claim 38 has been added to the application.


Response to Arguments
Applicant's remarks and amendments with respect to the rejections under U.S.C. 101 have been 
fully considered. While Examiner agrees that the claimed invention does not explicitly recite mathematical calculations, Examiner argues that nothing from the claims reflect that the method steps cannot be performed mentally, or using pen/paper. Accordingly, Examiner maintains the 101 rejections (identified judicial exception recites a mental process). Examiner suggests incorporating new claim 38 in independent claims 10 and 29 to overcome the rejection. Please see corresponding rejection heading below for more detailed analysis.
Applicant's remarks and amendments with respect to the rejections under U.S.C.
112 have been fully considered and were persuasive. Therefore, these rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12, 21, 23-36, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 3 follows.
Regarding claim 1, the claim recites a method for determining a correction meal rise value and a diabetes management device configured to determine an allowable amount of blood glucose. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“A method for determining a correction meal rise value, the correction meal rise value being indicative of an amount bG level of a patient can increase with respect to a target bG value without requiring a correction bolus, the method comprising: maintaining a plurality of active advice history records, each of the plurality of active advice history records having been generated during a predetermined time period relative to a current time, and each of the plurality of active advice history records identifying data relating to a bG influencing event and including a time corresponding to the bG influencing event; identifying, at one or more processors, a specific active advice history record of the plurality of active advice history records, wherein the bG influencing event defined in the specific active advice history record include a bolus being associated with a carbohydrate intake event where the carbohydrate intake is greater than a predetermined threshold and further including an indication that insulin was administered to the patient in response to the bolus and correspond to a time that is more recent to the current time than other active advice history records in the plurality of active advice history records defining events that include a meal bolus and a confirmation of insulin; determining, at the one or more processors, an amount of time that has lapsed since the time corresponding to the bG influencing event included in the specific active advice history record; comparing, at the one or more processors, the amount of time to a predetermined time threshold; setting, at the one or more processors, the correction meal rise value equal to a full meal rise value as defined in the specific active advice history record when the amount of time is less than the predetermined time threshold; setting, at the one or more processors, the correction meal rise value equal to an adjusted meal rise value based on the amount of time and the full meal rise value when the amount of time is greater than the predetermined time threshold;”

These limitations describe a mental process as the skilled artisan is capable of determining at what time and how many adventitious sounds occurred from the data obtained and making a mental assessment thereafter. Furthermore, nothing from the claimed invention suggests that the skilled artisan could not practically perform the identified judicial exception.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...identifying, at one or more processors,… determining, at the one or more processors,… comparing, at the one or more processors,… setting, at the one or more processors,…  and calculating, at the one or more processors…”

“storinq the correction meal rise value in the data store of a computing device: calculating, at the one or more processors, a bolus recommendation for the patient in part using the correction meal rise value; and presenting the bolus recommendation to the patient on a display of the computing device”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps and generic devices necessary to perform the mental process.
Furthermore, the additional limitations do not add significantly more to the identified judicial exception as they amount to well-known techniques of obtaining and processing data.
Independent claim 29 is also not patent eligible for substantially similar reasons
Dependent claims 11, 12, 21, 23-28, 30-36 and 38 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 10-12, 21, 23-36, and 38 are not patent eligible under 35 USC 101.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791